Citation Nr: 0119636	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-23 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


REMAND

The veteran served on active duty from June 1953 to May 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the VA 
Debt Management Center (DMC) in Fort Snelling, Minnesota, 
which held that the veteran's request for a waiver of an 
overpayment was not timely filed.

In April 1997, the VA Regional Office (RO) in San Juan, 
Puerto Rico, notified the veteran that his pension benefits 
were going to be reduced effective as of February 1, 1994, 
because of evidence showing that his spouse received earned 
income in 1994.  By a letter dated in July 1997, the RO 
notified the veteran that his pension benefits had been 
terminated effective February 1, 1994, because his spouse 
received $6,736 in wages during that year.  

By a letter dated July 31, 1997, the DMC notified the veteran 
of an overpayment in the amount of $19,136.  He was informed 
that if he did not believe that he owed this debt or if he 
thought the amount was incorrect, he had the right to dispute 
it.  He was also informed that he had the right to request a 
waiver of the debt.

In a June 1998 statement, the veteran requested 
reconsideration of his pension as he and his spouse had 
divorced in 1992 but he had not reported it sooner due to his 
mental illness.  By a letter dated in November 1998 the RO 
notified the veteran that his pension had been changed 
because his wife's dependency had been removed effective 
January 1, 1993.  

It appears from evidence of record that this readjustment in 
his pension award reduced the amount of the overpayment from 
$19,136 to $8,290.  However, it is not clear whether the 
veteran was sent another letter advising him of the amount of 
the overpayment from DMC in late 1998.  While a copy of the 
July 1997 overpayment notice, the November 1998 RO adjustment 
award, and the veteran's December 1998 waiver request are of 
record, communications from DMC to the veteran after July 
1997 are not of record.  Inasmuch as the provisions of 38 
C.F.R. § 1.911(c) provide that the debtor has the right to 
dispute the existence or amount of the debt and to request 
waiver of collection of the debt, and that these rights can 
be exercised separately or simultaneously, the originating 
agency should address the applicability of this regulation if 
it is determined upon readjudication of this claim that the 
veteran's request for waiver of recovery of the debt was not 
timely filed.

Moreover, it appears that the veteran, in his June 1998 
letter and in subsequent statements has raised the issue of 
whether the overpayment was properly created.  The United 
States Court of Appeals for Veterans Claims (Court) has 
directed that when a debtor requests waiver of an overpayment 
and also asserts that the underlying debt is invalid, the VA 
must resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 
430 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  This is because a grant or denial of a waiver 
presupposes the propriety of the creation of the indebtedness 
in the first instance.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  A recent decision of the Court of Appeals for 
Veterans Claims held that the provisions of the VCAA are 
potentially applicable to waiver claims pending on the date 
of the law's enactment.  See Weaver v. Principi, No. 00-2284 
(U. S. Vet. App. Mar. 15, 2001).  

Accordingly, this case is REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The development 
should include undertaking the necessary 
action to obtain any overpayment 
notification documents from DMC after 
July 1997.

2.  The RO should adjudicate the issue 
of whether the creation of the debt was 
proper, undertaking such development as 
is necessary in order to adjudicate the 
issue and address the specific 
contentions.  If the determination is 
adverse to the veteran, the RO should 
notify him and his representative of the 
determination and of his appellate 
rights, and inform him that he must 
perfect an appeal of this issue if he 
wants the Board to consider it.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2000). 

3.  Thereafter, if the RO determines that 
the overpayment was properly created, the 
veteran's request for waiver of recovery 
of the overpayment should be 
readjudicated.  In addressing this matter, 
the originating agency should address the 
applicability of 38 C.F.R. § 1.911(c) and 
the veteran's right to dispute the 
existence or amount of the debt separately 
from his right to request waiver of 
collection of the debt.  The originating 
agency should also address whether the 
award adjustment of November 1998 was so 
significant as to trigger VA's duty to 
notify the debtor of the "new" or 
"adjusted" debt and of his waiver rights 
as to this debt.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

